TANG, Circuit Judge. Concurring in the judgment:
I agree with the majority that the Postal Services guideline, as it has been applied to the Carmel Valley Post Office, does not offend first amendment principles. I write separately only to stress that this result is mandated by the particular physical layout of the walkway on the postal service premises in Carmel Valley. I do not find our conclusion to be bolstered by the result in American Postal Workers Union v. United States Postal Service, 764 F.2d 858, 860 (D.C.Cir.1985), cert. denied, — U.S. —, 106 S.Ct. 792, 88 L.Ed.2d 770 (1986), because the District of Columbia Court of Appeals considered the guideline as it applied to voter registration drives conducted in post office lobbies, cafeterias, “swing rooms” and break areas. Because sidewalks were not involved, I do not find the opinion particularly helpful in evaluating the operation of the guideline at the Carmel Valley Post Office.
My reading of Supreme Court precedent is that sidewalks are presumptively public fora unless they are (1) located within government property “dedicated to a use other than as a forum for public expression” and (2) “separated from the streets and sidewalks of any municipality.” United States v. Grace, 461 U.S. 171, 179, 180, 103 S.Ct. 1702, 1708, 75 L.Ed.2d 736 (1983). The expressive function of streets and sidewalks can be lost when those streets are enclosed within a military reservation which has no historic function as “a place for free public assembly and communication of thoughts.” Greer v. Spock, 424 U.S. 828, 838, 96 S.Ct. 1211, 1217, 47 L.Ed.2d 505 (1976).
In this case, because the Carmel Valley Post Office walkway is enclosed within the postal service premises and clearly separated from the municipal sidewalks in the area, Grace and Greer support the conclusion we reach, that the regulation does not offend the first amendment. I think it is important to acknowledge that, in thus applying Grace and Greer, we allow forum analysis to turn on the placement of sidewalks on Post Office property, rather than on legal title to the premises. I am aware that this analysis might appear to create an arbitrary rule so that another Post Office, with a different arrangement of sidewalks and parking facilities, might have to permit unrestricted voter registration on its sidewalks. This decision of course does not decide the outcome of any other challenge to this regulation. However, it is logical and reasonable to distinguish, for purposes of first amendment analysis, between sidewalks separated from municipal sidewalks by a parking lot and sidewalks indistinguishable from municipal sidewalks. Considering the principles implicated by the first amendment, it is reasonable to grant the Post Office greater regulatory control over sidewalks which appear to a lay person to be within Post Office premises, than we permit it to exercise over sidewalks which appear only to border those premis*1201es. Such a delineation of Post Office control, based on the nature of the forum, rather than legal ownership of the premises, comports with the Postal Service’s professed concern with preserving neutrality in the public eye.
APPENDIX A
USE OF POSTAL PREMISES FOR VOTER REGISTRATION
Postmasters approached regarding the use of postal premises for registration ... purposes should use the following guidelines:
A. Voter Registration. A postmaster may approve voter registration requests provided all the following conditions are met.
(1) The registration must be conducted by government agencies or nonprofit civic leagues or organizations that operate for the promotion of social welfare but do not participate or intervene in any political campaign on behalf of any candidate for any public office.
(2) Absolutely no partisan or political literature will be available, displayed, or handed out. This includes photographs or likenesses and cartoons of elected officials and candidates for public office.
(3) Postal employees must not participate in any voter registration activity conducted on Postal Service premises.
(4) The registration must not interfere with the conduct of usual postal business, postal customers, or postal operations.
(5) The organizations will provide and be responsible for any equipment and supplies.
(6) Contributions may not be solicited.
(7) Access to the workroom floor is prohibited.
(8) Voter registration activities will not become permanent, but will be limited to an appropriate period before an election.
Postal Bulletin 21434, 12-1-83
fe
APPENDIX B
[[Image here]]
*1202[[Image here]]
*1203[[Image here]]
*1204[[Image here]]